Exhibit 10.3

CUBIC CORPORATION

AMENDMENT TO THE 2015 INCENTIVE AWARD PLAN

 

THIS AMENDMENT TO THE 2015 INCENTIVE AWARD PLAN (this “Amendment”), effective as
of August 6, 2018 (the “Plan Amendment Date”), is made and adopted by CUBIC
CORPORATION, a Delaware corporation (the “Company”).  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Plan (as defined below).

 

WHEREAS, Cubic Corporation, a Delaware corporation (the “Company”), maintains
the Cubic Corporation 2015 Incentive Award Plan, as amended (the “Plan”); and

 

WHEREAS, the Executive Compensation Committee of the Board of Directors of the
Company approved this Amendment to the Plan on August 6, 2018 (the “Amendment
Effective Date”).

 

NOW, THEREFORE, effective as of the Amendment Effective Date, the Plan is
amended as follows:

 

1.          Section 11.2 of the Plan is hereby deleted and replaced with the
following:

 

11.2      Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA, employment tax or other social
security contribution obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan. The
Administrator shall determine the methods by which payments by any Participant
with respect to the tax withholding obligations with respect to any Awards
granted under the Plan shall be made, which methods may include any of the
methods permitted under Section 11.1 above.  Without limiting the foregoing, the
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Participant to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered may not
exceed the number of Shares which have a fair market value on the date of
withholding or surrender equal to the aggregate amount of such tax withholding
liabilities based on the maximum individual statutory tax rate in the applicable
jurisdiction at the time of such withholding (or such other rate as may be
required to avoid the liability classification of the applicable award under
generally accepted accounting principles in the United States of America) and,
to the extent such Shares were acquired by the Participant from the Company as
compensation, the shares must have been held for the minimum period required by
applicable accounting rules to avoid a charge to the Company’s earnings for
financial reporting purposes; provided, that, such shares shall be rounded up to
the nearest whole Share to the extent rounding up to the nearest whole share
does not result in the liability classification of the applicable Award under
generally accepted accounting principles in the United States of America. The
Administrator shall determine the fair market value of the Shares, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of Shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.

2.          Except as set forth above in this First Amendment, the Plan shall
remain in full force and effect.

 







--------------------------------------------------------------------------------

 



I hereby certify that the foregoing Amendment was duly adopted by the Executive
Compensation Committee of the Board of Directors of Cubic Corporation on August
6, 2018.

 

 

 

 

 

 

By:

/s/ James R. Edwards

 

Name:

James R. Edwards

 

Title:

Senior Vice President, General Counsel & Secretary

 



--------------------------------------------------------------------------------